Order entered July 20, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-16-00534-CV

                   KELLY D. HOLLINGSWORTH, ET AL., Appellants

                                              V.

      WALAAL CORPORATION D/B/A AMBASSADOR CAB, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-03638

                                          ORDER
       Before the Court is appellees’ July 18, 2018 unopposed motion seeking a sixty-day

extension of time to file a brief. We GRANT the motion to the extent that appellees shall file a

brief by August 20, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE